COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Vincent Troy Malone v. The State of Texas

Appellate case number:   01-22-00308-CR

Trial court case number: 1607699

Trial court:             185th District Court of Harris County

        Appellant filed a motion to appoint counsel with this Court on May 25, 2022. This Court
no longer has jurisdiction over this appeal. The Court’s plenary power over its judgment has
expired. See Tex. R. App. P. 19.1. Accordingly, no further action can be taken by this Court in
this appeal.
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower________
                    Acting individually  Acting for the Court


Date: ___August 9, 2022___